Citation Nr: 1632582	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals, mild stroke or TIA.  

2.  Entitlement to service connection for heart condition.  

3.  Whether new and material evidence has been received sufficient to reopen the claim seeking service connection for schizophrenia/schizophreniform disorder.  

4.  Whether new and material evidence has been received sufficient to reopen the claim seeking service connection for scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and the August 2013 rating decision of the VA RO in Montgomery, Alabama.  The Veteran perfected a timely appeal of the May 2011 rating decision in June 2014, and he perfected a timely appeal of the August 2013 rating decision in December 2014.  

Earlier in the appeal, Veteran was represented by Francis M. Jackson, Esq.  However, in the May 2011 VA Form 21-22, she appointed the Disabled American Veterans as her representative thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In her June 2014 and December 2014 substantive appeals, the Veteran requested either a hearing at her local RO, or a videoconference hearing before the Board.  In the December 2014 VA Form 9, the Veteran specifically indicated that if a Travel Board hearing could not be scheduled in the next twelve months, then she should be scheduled for a videoconference hearing instead.  

A complete and thorough review of the claims folder indicates that the Veteran has not been provided with a hearing, and the record does not reflect that she has withdrawn her request.  

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Consequently, a remand of the appeal is necessary to afford the Veteran her requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for either a hearing at her local RO or a videoconference hearing, as appropriate.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals (Board) or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




